11/20/2020 O1L2aSeMmORAR-/lo//-reg DOC 140 Filed 14/20/20 Entered 14/20/20 12°40741 0001/0001

UNITIED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

IN RE:

Declaration of Marcos Benzaquen

DIAMOND FINANCE CO., INC.,

Debtor. Case No. 8-20-71877 (REG)

 

I, MARCOS BENZAQUEN, declare under penalty of perjury that the foregoing is true

and correct:

ee ON

Iam the subject of 2 Orders for Contempt before this Honorable Court.

The first Order directs a monetary sanction of $500.00 per day.

The second Order directs my detainment and incarceration by Federal Marshals.
Tsubmit this Declaration in support of my attorney, Mr. Norman Steiner’s, application to
Stay the Orders.

I will appear at a deposition in the above referenced matter at any time and place within
New York that I am requested to.

I will accept notification of the time and place through my counsel, Norman Steiner.

I have initiated a search for the requested documents and have located some of the

tnaterials.

. I will provide all the documents I have and conduct a diligent search for any and all

documents within my control.

I declare under penalty of perjury that the forgoing is correct.

Executed on this 26" day of November, 2020.

 

Marcos Benzaquen
